Title: To Thomas Jefferson from George Hammond, 7 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown 7th November 1793

You will perceive that the original of Baker’s deposition, a copy of which accompanies My public letter of this date, is in the possession of Mr. Bond; but as that Gentleman is at some distance at present, and as my means of communication with him are neither facile nor frequent, I have not judged it expedient to wait the obtaining of it, but should you wish to receive it, it shall be transmitted to you with as little delay as possible. I have the honor to be, very respectfully, Sir, your obedient humble Servant

Geo. Hammond

